DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a battery housing for securing a plurality of batteries to a structural component of a vehicle. The battery housing comprises a base portion configured to receive at least one battery, a cover portion, a side wall perimeter portion extending between the base portion and the cover portion. The battery housing also comprises a plurality of mounting brackets coupled to the battery housing and configured for removably securing the battery housing to the structural component of the vehicle. Each mounting bracket includes at least one flexible portion and is configured to permit limited movement between the battery housing and the structural component. The plurality of mounting brackets being fastened to the side wall perimeter portion of the battery housing. The battery housing also comprises an isolator component coupled to two adjacent mounting brackets. The isolator component being located between the two adjacent mounting brackets. The isolator component being configured to permit limited movement of the battery housing during any movement of the structural component of the vehicle.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAU V PHAN/Primary Examiner, Art Unit 3618